


Exhibit 10.7

[html_aspenlogo.jpg]

ADDENDUM TO BOORNAZIAN CONTRACT

TERMINATION BY consolidation or reorganization; CHANGE IN CONTROL

If the employment of the Executive hereunder shall be terminated solely by
reason of the liquidation of any affiliate for the purposes of consolidation or
reorganization or as part of any arrangement for the consolidation of the
undertaking of such affiliate not involving liquidation (in each case, other
than a ‘‘Change in Control’’, as defined below) and the Executive shall be
offered employment with the consolidated or reorganized company on the same
terms as the terms of this Agreement, the Executive shall have no claim against
the Company or any affiliate in respect of the termination of his employment by
the Company.

If the employment of the Executive hereunder shall be terminated by the Company
without Cause or by the Executive with Good Reason within the six-month period
prior to a Change in Control or within the two-year period after a Change in
Control, in addition to the benefits provided in Section 8(a), the Executive
shall be entitled to the additional following benefits: other than share options
and other equity-based awards granted prior to the date of this Agreement, which
shall vest and be exercisable in accordance with the terms of their grant
agreements, all share options and other equity-based awards shall immediately
vest and remain exercisable for the remainder of their terms.

For purposes of this Agreement, ‘‘Change in Control’’ shall have the same
meaning as under the Aspen Insurance Holdings 2003 Share Incentive Plan as in
effect as of the date hereof.

ASPEN INSURANCE U.S. SERVICES INC.

By: /s/ Courtney Driscoll            

        Name: Courtney Driscoll

        Title: HR Director

BRIAN M. BOORNAZIAN

/s/ Brian Boornazian        


--------------------------------------------------------------------------------
